PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1738


HOBET MINING, LLC,

                Petitioner,

           v.

CARL   R.  EPLING,   JR.;   DIRECTOR,  OFFICE   OF   WORKERS'
COMPENSATION PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(12-0404-BLA; 12-0404-A-BLA)


Argued:   January 29, 2015                   Decided:   April 17, 2015


Before KEENAN, FLOYD, and HARRIS, Circuit Judges.


Petition for review denied by published opinion.     Judge Harris
wrote the opinion, in which Judge Keenan and Judge Floyd joined.


ARGUED:     William   Steele  Mattingly,  JACKSON  KELLY   PLLC,
Morgantown,   West  Virginia,   for  Petitioner.  Sean   Gregory
Bajkowski, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.;
Leonard Joseph Stayton, Inez, Kentucky, for Respondents.      ON
BRIEF:   Ashley M. Harman, JACKSON KELLY PLLC, for Petitioner.
M. Patricia Smith, Solicitor of Labor, Rae Ellen James,
Associate Solicitor, Gary K. Stearman, Counsel for Appellate
Litigation, Sarah M. Hurley, Office of the Solicitor, UNITED
STATES DEPARTMENT OF LABOR, Washington, D.C., for Respondent
Director, Office of Workers' Compensation Programs, United
States Department of Labor.
PAMELA HARRIS, Circuit Judge:

        Hobet    Mining,     LLC   (“Hobet”)     petitions        for   review     of   a

decision awarding black lung benefits to Carl R. Epling, Jr.

(“Epling”).        The administrative law judge (“ALJ”) found that

Epling was entitled to the benefit of the so-called “fifteen-

year     presumption,”        a    statutory          provision     that     presumes

eligibility for benefits when a claimant suffers from a totally

disabling respiratory or pulmonary impairment and has fifteen

years     of    qualifying     coal   mine      employment.         See    30     U.S.C.

§ 921(c)(4).           Because      Hobet       had    failed      to     rebut     that

presumption, the ALJ concluded, Epling was entitled to benefits.

We     find     that   the    ALJ’s   determinations         were       supported       by

substantial evidence, and we therefore deny the petition for

review.



                                        I.

                                        A.

        The Black Lung Benefits Act (“Act”) provides benefits to

“coal miners who are totally disabled due to pneumoconiosis,”

popularly known as black lung disease.                  30 U.S.C. § 901(a).             To

prove entitlement to black lung benefits in the absence of the

fifteen-year presumption, an individual must show that he has




                                            2
pneumoconiosis arising from coal mine employment, 1 and that this

disease is a substantially contributing cause of his totally

disabling respiratory or pulmonary impairment.                      See Mingo Logan

Coal Co. v. Owens, 724 F.3d 550, 555 (4th Cir. 2013). 2

       “[T]he existence and causes of pneumoconiosis are difficult

to   determine,”      and     Congress      accordingly     has     “established    a

number of evidentiary presumptions to assist miners in proving

their      claims.”        Broyles    v.   Dir.,   Office      of   Workers’    Comp.

Programs, 824 F.2d 327, 328 (4th Cir. 1987).                    Among them is the

fifteen-year      presumption         at   issue   in   this    case,    30    U.S.C.

§ 921(c)(4), which was enacted in 1972, eliminated in 1981, and

then       restored   in    2010. 3        The   fifteen-year       presumption    is




       1
       Since the 1978 amendments to the Act, the statutory
definition of “pneumoconiosis” has encompassed not only the
diseases medically known as pneumoconiosis, but also any chronic
lung disease or impairment arising from coal mine employment, as
well as the impairments that result from any such disease. See
30 U.S.C. § 902(b); 20 C.F.R. § 718.201(a).
       2
       In some cases, we have further subdivided these elements
of a black lung claim into four separate components. See Mingo
Logan, 724 F.3d at 555 (a claimant must show (1) that he has
pneumoconiosis; (2) that his pneumoconiosis arises from coal
mining employment; (3) that he is totally disabled by a
respiratory or pulmonary impairment; and (4) that pneumoconiosis
is a substantially contributing cause of his disability).
However the elements are counted, the substance of the claim is
the same.
       3
       Black Lung Benefits Act of 1972, Pub. L. No. 92-303,
§ 4(c), 86 Stat. 150, 154 (1972); Black Lung Revenue Act of
1981, Pub. L. No. 97-119, § 202(b)(1), 95 Stat. 1635, 1643


                                            3
expressly     intended       to    “[r]elax”    the     “often    insurmountable

burden” of proving a black lung claim for the special class of

“miners     with    15     years   experience     who     are    disabled     by    a

respiratory or pulmonary impairment.”                  S. Rep. 92-743 (1972),

reprinted     in    1972     U.S.C.C.A.N.      2305,    2306.       Through        the

presumption, Congress has “singled out” this group of miners for

“special treatment,” making it easier for them to show their

entitlement    to    benefits.        Regulations       Implementing   the     Byrd

Amendments    to    the    Black   Lung   Benefits      Act:    Determining    Coal

Miners’ and Survivors’ Entitlement to Benefits, 78 Fed. Reg.

59102, 59105-07 (Sept. 25, 2013); see also West Virginia CWP

Fund v. Bender, — F.3d — , No. 12-2034, slip op. at 23 (4th Cir.

Apr. 2, 2015).

     To that end, § 921(c)(4) provides that,

            if a miner was employed for fifteen years or
            more in one or more underground coal mines,
            . . . and if other evidence demonstrates the
            existence of a totally disabling respiratory
            or pulmonary impairment, then there shall be
            a rebuttable presumption that such miner is
            totally disabled due to pneumoconiosis.

Under the presumption, if a claimant has at least fifteen years

of underground coal mine employment and a qualifying respiratory

or pulmonary disability, a rebuttable presumption arises that he



(1981); Patient Protection and Affordable Care Act, Pub. L. No.
111-148, § 1556, 124 Stat. 119, 260 (2010).



                                          4
is entitled to benefits.             In other words, we presume both prongs

of   the     showing      required     for    benefits      eligibility:      that    the

claimant has pneumoconiosis arising from coal mine employment,

and that this disease is a substantially contributing cause of

his disability.           See Mingo Logan, 724 F.3d at 555.

       A    coal    mine    operator     may      defeat    the     miner’s   claim   by

rebutting either of these presumptions.                     First, an operator may

establish that the miner does not have pneumoconiosis arising

from       coal    mine    employment.            20 C.F.R.     §    718.305(d)(1)(i).

Second, the operator may establish that “no part” of the miner’s

disability          was       caused         by      such       a      disease,       id.

§ 718.305(d)(1)(ii), a standard under which it must “rule out”

the mining-related disease as a cause of the miner’s disability,

Bender, slip op. at 8; Rose v. Clinchfield Coal Co., 614 F.2d
936, 939 (4th Cir. 1980).

                                             B.

       After working for over twenty-one years in underground coal

mines — most recently for petitioner Hobet in 1999 — respondent

Epling is unable to exert himself at all without experiencing

shortness of breath.             Because this impairment prevents Epling

from       performing      his   previous         coal   mine       employment,   which

required heavy manual labor, it constitutes a totally disabling

respiratory impairment for purposes of the Act.



                                              5
       Epling filed this claim for benefits under the Act in 2007.

Due to Epling’s long history of coal mine employment and totally

disabling respiratory impairment, the ALJ reviewing his claim

applied the fifteen-year presumption, reinstated in 2010 while

Epling’s case was pending.           As required by that provision, the

ALJ presumed both (1) that Epling has pneumoconiosis arising

from coal mine employment, and (2) that Epling’s pneumoconiosis

is a cause of his disabling respiratory impairment.                      Together,

those presumptions qualify Epling for benefits, absent rebuttal

by Hobet.

       On the first presumption — the existence of pneumoconiosis

arising from coal mine employment — the ALJ found that Epling

does   indeed   have    pneumoconiosis          arising    from   his    coal    mine

employment.     Hobet      does   not   contest     that     finding    on    appeal.

Accordingly,    only    the       second       presumption    —   that       Epling’s

pneumoconiosis is a cause of his disability — is at issue here.

       To   rebut   that     disability-causation            presumption,       Hobet

presented the ALJ with testimony from two doctors, Dr. Robert J.

Crisalli (“Crisalli”) and Dr. Kirk Hippensteel (“Hippensteel”).

The ALJ discredited Crisalli’s testimony in a finding that Hobet

does not challenge on appeal, and Hobet now relies entirely on

Hippensteel’s opinion, set forth in a number of submissions over

the course of this litigation.



                                           6
       Critically,      in    submissions           made     between       2008   and   2011,

Hippensteel       was        unpersuaded            that     Epling        suffered      from

pneumoconiosis at all, though he conceded that the evidence was

not unequivocal.         As the ALJ explained, after reviewing chest CT

scans, Hippensteel believed “that the evidence did not indicate

pneumoconiosis.”         J.A. 80.          In this key respect, Hippensteel’s

opinion was directly contrary to the ALJ’s finding that Epling

did have pneumoconiosis arising from coal mine employment.

       Hippensteel attributed Epling’s respiratory impairments not

to    pneumoconiosis      but    instead        entirely        to    obesity     and   sleep

apnea.      Hippensteel acknowledged abnormalities in Epling’s x-

rays.       He believed, however, that it would be “unusual” for

Epling to have developed pneumoconiosis over ten years after he

left work in the coal mines.                See J.A. 89.             And in light of the

evidence against pneumoconiosis, he reasoned, it followed that

the    abnormalities      were       the   result       of    the     obesity     and    sleep

apnea.

       At   the   same       time,    Hippensteel            asserted      that   even    if,

hypothetically, Epling did have pneumoconiosis arising from coal

mine employment, that disease would not be the cause of his

impairment.       By way of explanation, Hippensteel offered only his

agreement     with      the    views       of       Crisalli,        the   now-discredited

expert, reciting Crisalli’s opinion as to the cause of Epling’s

gas exchange impairment.

                                                7
     In February of 2012, upon review of additional CT scans,

Hippensteel’s diagnostic opinion changed, and he concluded that

Epling did indeed suffer from pneumoconiosis arising from coal

mine employment.          But Hippensteel did not revisit his causation

analysis    in    light       of   this    new   finding.      Instead,      he    simply

recited    again    his       prior    conclusion     that    Epling’s      respiratory

problems were not caused by pneumoconiosis.

     Reviewing this evidence, the ALJ made the determination —

central     to    this        appeal   —    that    Hippensteel’s     opinion       that

pneumoconiosis did not cause Epling’s disability was entitled to

“little weight” because (1) the doctor had failed to diagnose

pneumoconiosis,          in     direct     contradiction      to    the     ALJ’s    own

finding;    and     (2)       Hippensteel’s        position   “that    it    would    be

unusual for [Epling] to have pneumoconiosis ten years after he

ended his coal mine employment” was “not in accord with the

accepted view that [coal workers’ pneumoconiosis] is both latent

and progressive.”         J.A. 89; see also J.A. 98.               Having discounted

that key testimony, the ALJ went on to find that Hobet could not

rebut the presumption that Epling’s pneumoconiosis is a cause of

his disability, and awarded benefits to Epling.

     The    Benefits          Review     Board   (“Board”)    affirmed       the    ALJ’s

decision.        On the weight to be given Hippensteel’s opinion, the

Board, citing Scott v. Mason Coal Co., 289 F.3d 263 (4th Cir.

2002), invoked the well-established rule discrediting causation

                                             8
testimony by a doctor who fails to diagnose pneumoconiosis when,

as here, an ALJ has made a contrary finding.                                In such cases, a

doctor’s opinion as to causation may not be credited at all

unless       there     are      “‘specific          and     persuasive          reasons’”      for

concluding that the doctor’s view on causation is independent of

his    or    her     mistaken        belief   that        the    claimant       does    not   have

pneumoconiosis,            in   which    case       it    may        be   assigned,     at    most,

“little weight.”            Scott, 289 F.3d at 269-70 (quoting Toler v. E.

Associated Coal Co., 43 F.3d 109, 116 (4th Cir. 1995)).

       Applying that standard, the Board held that the ALJ had

“rationally          discounted”         Hippensteel’s               opinion.          J.A.    98.

Hippensteel’s failure to diagnose pneumoconiosis could not be

salvaged, the Board explained, by his hypothetical “assumption

of    the    existence”         of    pneumoconiosis            in    deposition       testimony.

J.A.     99.         And    though      Hippensteel             ultimately       accepted      the

diagnosis of pneumoconiosis in 2012, the Board reasoned, all of

his discussion of his causation opinion predated that change of

mind, and was coupled with his former unwillingness to diagnose

pneumoconiosis.            The Board therefore affirmed the ALJ’s findings

as to causation and the award of benefits to Epling.

       Hobet timely filed this petition for review, arguing that

the    ALJ     and    the       Board    improperly         discredited          Hippensteel’s




                                                9
opinion regarding the cause of Epling’s disability. 4                  For the

reasons that follow, we disagree.



                                       II.

                                        A.

     Our review of a decision awarding black lung benefits is

“limited.”     Harman Mining Co. v. Dir., Office of Workers’ Comp.

Programs,    678 F.3d 305,   310    (4th   Cir.   2012).    We    ask    only

“whether substantial evidence supports the factual findings of

the ALJ and whether the legal conclusions of the [Board] and ALJ

are rational and consistent with applicable law.”              Id.

     To     determine     whether   this     standard   has    been   met,    we

consider “whether all of the relevant evidence has been analyzed

and whether the ALJ has sufficiently explained his rationale in

crediting certain evidence.”           Mingo Logan, 724 F.3d at 557.         But

it is for the ALJ, as the trier of fact, to make factual and

     4
       Hobet also argues that the ALJ and Board erred by holding
its rebuttal evidence on causation to the rule-out standard of
20 C.F.R. § 718.305(d)(1).     According to Hobet, the rule-out
standard is unduly strict and inconsistent with the Act, which
must be read to allow rebuttal by a showing that pneumoconiosis
is not a “substantially contributing” cause of a claimant’s
disability.   Because we conclude that Hippensteel’s opinion was
properly discredited, leaving Hobet with insufficient rebuttal
evidence under either standard, resolution of that issue is not
dispositive here. We note, however, that the same challenge to
the rule-out standard was addressed and rejected by our recent
decision in West Virginia CWP Fund v. Bender, — F.3d —, No. 12-
2034, slip op. at 28-29 (4th Cir. Apr. 2, 2015).



                                        10
credibility determinations, see id., and we therefore “defer to

the ALJ’s evaluation of the proper weight to accord conflicting

medical opinions,” Harman, 678 F.3d at 310.                  So long as an ALJ’s

findings in this regard are supported by substantial evidence,

they must be sustained.           See id.

                                           B.

         The   question    in     this     appeal    is    whether    Hippensteel’s

opinion regarding the cause of Epling’s disability was properly

discredited.         In particular, we consider whether the ALJ and the

Board erred by discrediting Hippensteel’s causation analysis on

the basis of his failure to diagnose pneumoconiosis arising from

coal mine employment.

         As the Board recognized, we are not writing on a clean

slate.         Long-standing      precedent       establishes     that    a   medical

opinion premised on an erroneous finding that a claimant does

not suffer from pneumoconiosis is “not worthy of much, if any,

weight,”       particularly      with    respect     to    whether    a   claimant’s

disability was caused by that disease.                 Grigg v. Dir., Office of

Workers’ Comp. Programs, 28 F.3d 416, 419 (4th Cir. 1994).                          This

is   a    common-sense     rule,     for    the     credibility      of   a   doctor’s

judgment as to whether pneumoconiosis is a cause of a miner’s

disability      is    necessarily       influenced    by   the    accuracy     of    his

underlying diagnosis, which lies at the heart of any claim for

black lung benefits.            See Toler, 43 F.3d at 116.           “It is usually

                                           11
exceedingly      difficult    for       a    doctor      to     properly    assess     the

contribution, if any, of pneumoconiosis to a miner’s death [or

disability] if [the doctor] does not believe [pneumoconiosis]

was     present.”     Soubik       v.       Dir.,      Office    of     Workers’     Comp.

Programs, 366 F.3d 226, 234 (3d Cir. 2004).

      Thus,      opinions     that          erroneously          fail      to    diagnose

pneumoconiosis may not be credited at all, unless an ALJ is able

to “identify specific and persuasive reasons for concluding that

the doctor’s judgment on the question of disability causation

does not rest upon” the “predicate[]” misdiagnosis.                             Toler, 43
F.3d at 116 (vacating ALJ finding on disability causation where

ALJ relied upon the opinions of doctors who erroneously failed

to diagnose pneumoconiosis); see also Scott, 289 F.3d at 269-70

(same).       And even when those opinions are credited, they may

carry    only    “little    weight”     in       the   decision-maker’s         causation

analysis.       Scott, 289 F.3d at 269 (even if there were specific

and persuasive reasons to credit opinions failing to diagnose

pneumoconiosis, ALJ impermissibly “accorded those opinions far

more than the little weight they are allowed”).

      In this case, we agree with the Board that Hippensteel’s

opinion    was    entitled    to    no       more      than     the   “little      weight”

assigned it by the ALJ.            First and most critically, Hippensteel

failed to diagnose Epling’s pneumoconiosis, directly contrary to

the finding of the ALJ.         Under cases like Scott and Toler, that

                                            12
failure, by itself, would bar the ALJ from giving Hippensteel’s

opinion    as    to    disability     causation     anything        more    than    the

“little weight” he accorded it.                See Scott, 289 F.3d at 269-70;

Toler, 43 F.3d at 116.

     Moreover, this is not a case in which there are “specific

and persuasive reasons” for thinking that a doctor’s view of

disability causation is independent from any misdiagnosis.                          See

Toler, 43 F.3d at 116.             On the contrary, substantial evidence

supports the conclusion that Hippensteel’s disability-causation

opinion    was   closely    tied    to   his     belief    that    Epling    did    not

suffer from pneumoconiosis arising from coal mine employment.

Indeed, Hippensteel himself explained that it was because the

evidence    in   the    record     did   not    substantiate       a    diagnosis    of

pneumoconiosis that he attributed the irregularities in Epling’s

x-rays to obesity and sleep apnea instead.                       That reasoning is

irreconcilable with the ALJ’s conclusion that Epling does in

fact have pneumoconiosis.           See id. at 115 (finding it difficult

“to understand how the ALJ could credit” the causation analysis

of   doctors     who     failed     to    diagnose        pneumoconiosis         “while

simultaneously        finding     that   [the    claimant]        did   suffer     from

pneumoconiosis”).        And it leaves no space between Hippensteel’s

failure    to    diagnose       pneumoconiosis     and     his     assessment      that

pneumoconiosis was not a cause of Epling’s disability.                             Under

those circumstances, the ALJ properly discredited Hippensteel’s

                                         13
opinion.      See id. at 116 (ALJ “may not credit” doctor’s opinion

on causation absent “specific and persuasive” showing that it is

not linked to an erroneous failure to diagnose pneumoconiosis).

      Hobet argues that Hippensteel salvaged the credibility of

his   causation       opinion    when       he    asserted     that   he    would      have

reached the same conclusion even assuming that Epling did have

pneumoconiosis.            We disagree.          A medical expert of course may

opine credibly as to disability causation under an alternative

set   of    circumstances.        See,      e.g.,     Island    Creek      Coal    Co.    v.

Compton, 211 F.3d 203, 214 (4th Cir. 2000).                           But as we have

held, it is not enough for the expert simply to recite, without

more,      that    his     causation    opinion       would    not    change      if     the

claimant had pneumoconiosis.                 See Scott, 289 F.3d at 268-69.

Rather,      such     an     alternative         causation     analysis,      like       any

causation         opinion,     must    be        accompanied    by    some        reasoned

explanation — in this context, an explanation of why the expert

would continue to believe that pneumoconiosis was not the cause

of a miner’s disability, even if pneumoconiosis were present.

      That is what is missing in this case:                    Hippensteel does not

provide any independent analysis of the factors that would lead

him to attribute Epling’s impairment to obesity and sleep apnea

even if the factual premise for his opinion — that Epling does

not have pneumoconiosis — were overridden.                       Instead, he simply

endorses and paraphrases Crisalli’s view of the gas exchange

                                            14
evidence      —    a   view   that    was    itself     discredited   by    the   ALJ.

Repetition of another expert’s discredited analysis does nothing

to enhance the credibility of Hippensteel’s own views, and it

does    not       constitute    the    reasoned       explanation     necessary     to

support an alternative causation analysis.                   And without such an

explanation,           Hippensteel’s     alternative       opinion     is    just   a

“superficial hypothetical” that cannot be reconciled with the

existence of the mining-related pneumoconiosis found by the ALJ.

Soubik, 366 F.3d at 234 (quotation marks omitted).

       Nor is Hippensteel’s opinion as to causation rendered sound

by his late-breaking determination, in 2012, that Epling does in

fact have pneumoconiosis.              As the Board explained, the entirety

of     Hippensteel’s       causation        reasoning     predates    his   ultimate

diagnosis of pneumoconiosis and, as discussed, rests primarily

on the absence of that disease.                   At no point after diagnosing

pneumoconiosis did Hippensteel revisit his earlier opinion to

take into account the elimination of what had been the factual

predicate for his view.              So again, the ALJ was left without any

explanation, in reports or testimony, of how Hippensteel might

be able to reach the same conclusion regarding the cause of

Epling’s disability in light of his changed opinion regarding

Epling’s diagnosis.            Absent that explanation, Hippensteel’s 2012

restatement of his causation opinion was no more credible than

its earlier iterations, and the ALJ permissibly discounted it.

                                             15
       In    short,   Hippensteel’s               initial     failure     to    diagnose

pneumoconiosis was cured neither by his hypothetical assumption

of     pneumoconiosis        nor     by    his     subsequent     embrace       of   that

diagnosis.        Even       standing       alone,     this     defect     would      have

justified the ALJ’s credibility determination.                          See Scott, 289
F.3d at 269-70.          But in this case, Hippensteel’s failure to

diagnose pneumoconiosis did not stand alone.                          Instead, it came

with the doctor’s testimony that it would be unusual for Epling

to have developed pneumoconiosis over ten years after he left

work in the coal mines — a judgment, the ALJ explained, that is

“not    in   accord   with         the    accepted    view     that     [coal   workers’

pneumoconiosis] is both latent and progressive.”                         J.A. 89.      The

ALJ was entitled to take this disagreement, too, into account in

“evaluat[ing]     .      .    .     the     proper     weight     to     accord      [the]

conflicting medical opinions” at issue in this case, Harman, 678
F.3d at 311 (quoting Stiltner v. Island Creek Coal Co., 86 F.3d
337, 342 (4th Cir. 1996)), further bolstering his decision to

discount     Hippensteel’s           opinion.          When     these     grounds      for

discrediting Hippensteel’s causation opinion are taken together,

they undoubtedly provide the substantial evidence necessary to

affirm on appeal the ALJ’s finding that Hobet had failed to

rebut the fifteen-year presumption.                  See id. at 310.




                                             16
                         III.

For the foregoing reasons, we deny the petition for review.



                                  PETITION FOR REVIEW DENIED




                          17